Citation Nr: 9907020	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  96-48 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gonorrhea.  

2.  Entitlement to service connection for hepatitis.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for PTSD.  

6.  Entitlement to a compensable rating for residuals of a 
right inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the April 1996 rating decision by which 
service connection was granted and a noncompensable rating 
was assigned for residuals of a right hernia repair, and by 
which service connection was denied for gonorrhea, hepatitis, 
hearing loss, tinnitus and PTSD.  

By a rating decision in November 1996, of which the veteran 
was informed in the same month, service connection was denied 
for prostatitis and urethritis.  The veteran expressed 
disagreement with this action and requested the issuance of a 
statement of the case (SOC) in a statement received by the RO 
on December 26, 1996.  The RO has not, however, issued a SOC 
concerning the issue of entitlement to service connection for 
prostatitis and urethritis.  An appeal consists of a timely 
filed notice of disagreement (NOD) in writing and, after a 
SOC has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (1998).  Consequently, 
this matter is not ready for the Board's review on appeal.  
It is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The record does not contain competent evidence of current 
gonorrhea. 

2.  The record does not contain competent evidence of current 
hepatitis.

3.  The record does not contain competent evidence of current 
hearing loss.

4.  The record does not contain competent evidence of current 
tinnitus.  

5.  The record does not contain competent evidence of current 
PTSD.

6.  The veteran's postoperative right inguinal hernia is 
currently manifested by an asymptomatic scar without 
recurrence of hernia.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for gonorrhea 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).  

2.  The veteran's claim for service connection for hepatitis 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).  

3.  The veteran's claim for service connection for hearing 
loss disability and tinnitus is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (1998).  

4.  The veteran's claim for service connection for PTSD is 
not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303, 3.304 (1998).  

5.  The criteria for an increased (compensable) rating for an 
inguinal hernia repair have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, 4.118, Codes 7338, 
7800, 7803, 7804, 7805 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1995).  

The veteran contends that he has gonorrhea, hepatitis B, 
hearing loss with tinnitus, and PTSD related to his active 
service and has provided statements consistent with these 
contentions.  However, the is advised that where the 
determinative issues involve questions of medical causation 
or medical diagnosis, competent medical evidence to the 
effect that the claim is plausible or possible is required.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, lay assertions of medical causation or medical 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Hence, I find that the veteran's unsubstantiated 
allegations alone are an insufficient basis on which to 
establish a well-grounded claim for service connection.  

The veteran's claims for service connection for the 
disabilities at issue in the appeal now before the Board are 
not well grounded because none of the claimed disabilities 
are currently shown by competent medical evidence of record.  

In particular, concerning PTSD, gonorrhea, hearing loss, and 
tinnitus, neither current treatment records nor reports of VA 
examinations show the presence of these disabilities, 
although a past history of gonorrhea is referenced.  The 
report of the September 1997 VA examination for PTSD 
specifically states that this diagnosis was "not confirmed 
based on the DSM-4 criteria."  

Concerning hepatitis, the Board notes a letter, dated in July 
1993, from Wade H. Melvin, M.D., that indicates a recent 
diagnosis of hepatitis B.  The veteran's claim was not filed 
until September 1995, however, and by January 1994 a 
gastroenterologic consultation report contained the 
impression that the veteran was "hepatitis B surface antigen 
positive, hepatitis B surface antibody negative, hepatitis E 
antigen negative, hepatitis BE antibody positive consistent 
with chronic passive carrier."  Similarly, a VA examiner 
wrote a note in July 1997, following the June 1997 
examination, that, based on laboratory tests, the veteran 
"does NOT have active or chronic hepatitis, but is positive 
for surface antigen placing him in a 'carrier state.'"  In 
short, the evidence suggests that the veteran had hepatitis 
in the past, but does not show that he has current hepatitis.

Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The Board also notes, with respect to defective hearing, that 
the audiometric test results contained in the veteran's 
service medical records do not meet the regulatory definition 
of hearing loss disability.  Impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000 and 4000 hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

In the absence of the submission of well-grounded claims, no 
duty to assist the veteran is required under the provision of 
38 U.S.C.A. § 5107.  The appellant's representative has 
argued that VA has expanded its duty to assist the claimant 
by provisions in its manual M21-1, and that the Board should 
determine whether the RO has followed the guidelines therein 
and remand the appeal for further development if the RO has 
not followed such guidelines.  This manual is not supposed to 
be a substantive rule, see Fugere v. Derwinski, 1 Vet. App. 
103, 106 (1990).  The representative has not cited to a court 
decision that holds that the cited portions of M21-1 are 
substantive rules.  Consequently, I see no basis upon which 
to comply with the representative's request in this regard.

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for service 
connection.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make his claim 
well grounded.  

Rating Residuals of a Right Inguinal Hernia Repair

Initially, I note that the veteran has presented a well-
grounded claim.  That is, he has presented a claim that is 
plausible.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) 
(When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.).  I 
am also satisfied that all appropriate development has been 
accomplished and that VA has no further duty to assist the 
veteran.  All relevant facts have been properly developed.  
The recent examinations provide sufficient information to 
rate the disability in accordance with the applicable rating 
code.  No further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, the service medical records show 
that the veteran underwent repair of the right internal 
inguinal ring for a diagnosed right indirect inguinal hernia 
in September 1971.  Service connection was established in an 
April 1996 rating decision for residuals of a right inguinal 
hernia repair, rated as noncompensable rating under 
diagnostic codes 7338 and 7805.  

The report of the December 1996 VA hernia examination shows 
that the veteran presented a history of a right inguinal 
hernia repair in 1970.  He stated that he seldom had symptoms 
in the form of a slight pain on straining to lift heavy 
objects.  The examination showed an asymptomatic scar from 
repair of the right inguinal hernia.  There was no keloid 
formation, tenderness or hernia present.  

The veteran has not demonstrated recurrence of the right 
inguinal hernia.  Consequently, he does not satisfy the 
criteria for a compensable rating under the provisions of 
38 C.F.R. § 4.114, Code 7338, for inguinal hernia, which 
require at least a postoperative recurrent hernia, readily 
reducible and well supported by truss or belt.  Likewise, he 
is not shown have a scar that is poorly nourished, subject to 
repeated ulcerations, tender or painful on objective 
demonstration or productive of limitation of function in the 
affected part.  Thus, he is not entitled to a compensable 
rating under the provisions of 38 C.F.R. § 4.118, Codes 7803, 
7804, 7805 for the residual scar.  In view of the foregoing, 
the preponderance of the evidence is against the claim for a 
compensable rating for residuals of a right inguinal hernia 
repair.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  Ratings up to 60 percent are provided 
under diagnostic code 7338, but the required manifestations 
are not present in this case.  Likewise, there is no evidence 
of an exceptional disability picture in this case.  The 
veteran has not required hospitalization since the in-service 
surgery and has not demonstrated any impairment of his 
employment as a result of his service-connected residuals of 
a right inguinal hernia repair.  


ORDER

The veteran's claims for entitlement to service connection 
for gonorrhea, hepatitis, hearing loss, tinnitus, and PTSD 
are denied as being not well grounded.  

The assignment of a compensable rating for residuals a right 
inguinal hernia repair is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals




- 4 -


- 1 -


